OPINION
By BRYANT, J.
Frank Karun, dba Frank’s Cafe, 619 East 140th, Street, Cleveland, Ohio is the holder of Classes C-2, D-l and D-2 permits issued by the Department of Liquor Control. He - was charged with two sales of whiskey without being the holder of a permit authorizing such sales and after a hearing before the Board of Liquor Control, his permits were revoked effective September 13, 1957.
On appeal to the Common Pleas Court of Franklin County, the final *342order of the Board of Liquor Control was affirmed and appeal has been taken to this court by the permit holder.
The matter now pending before us arises upon a motion by the appellee to dismiss the appeal for failure of appellant to file an assignment of errors in this case. We have examined the papers filed by counsel for the appellant and find one of them described on the cover thereof, “ASSIGNMENT OF ERRORS AND APPELLANT’S BRIEF.” On the inside thereof following the index, the same words appear as' a caption in the case.
In answer to this motion, counsel for the appellant has filed an affidavit to the effect that by inadvertence and due to the mistake of an inexperienced secretary, a portion of the brief was omitted including the assignment of errors. In as much as at two places in the document, which was filed, reference is made to the assignment of errors, it would appear that the oversight as claimed by counsel for appellant occurred in the manner described in the affidavit. The motion to dismiss therefore will be overruled and counsel for appellant will be permitted to amend the brief to include the assignment of errors.
PETREE, PJ, MILLER, J, concur.